Exhibit 10.2

 

  EXHIBIT B

 

  

 

PERFORMANCE UNITS GRANT #8      

 

WGL Holdings, Inc.

Omnibus Incentive Compensation Plan

Performance Units (Series #8) Award

Terms and Conditions

This document sets forth the terms and conditions related to the Series #8 grant
of performance unit awards under the WGL Holdings, Inc. Omnibus Incentive
Compensation Plan (the “Plan”). The following terms have the meanings ascribed
below:

“Award Agreement” means the agreement between an award recipient and WGL
Holdings, Inc. relating to the grant of performance units subject to the terms
of the WGL Holdings, Inc. Omnibus Incentive Compensation Plan and this document.

“Company” means WGL Holdings, Inc., a Virginia corporation.

“Participant” means a person that has been awarded Performance Units subject to
the terms and conditions set forth in this document and the WGL Holdings, Inc.
Omnibus Incentive Compensation Plan.

“Performance Units” means the target number of performance units awarded
pursuant to an Award Agreement.

“Performance Period” means October 1, 2014 through September 30, 2017.

“Performance Measure” means the annualized total shareholder return (as
determined below) compared to the peer group shown on Schedule 1 attached hereto
(the “Performance Measure”).

“Plan” means the WGL Holdings, Inc. Omnibus Incentive Compensation Plan.

The Plan provides a complete description of the terms and conditions governing
the Performance Units. If there is any inconsistency between the terms of this
document and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this document. All capitalized terms have
the meanings ascribed to them in the Plan, unless otherwise indicated herein.

1.        Value of Performance Units. Each Performance Unit represents and has a
value equal to one dollar.

2.        Performance Units Payout and Total Shareholder Return Performance
Measure. The number of Performance Units to be earned pursuant to an Award
Agreement is based upon the Company’s Total Shareholder Return (as defined
below) as compared to the



--------------------------------------------------------------------------------

Total Shareholder Return of the Company’s peer group (the peer group is
identified on Schedule 1 attached hereto) during the Performance Period. The
determination of Total Shareholder Return is described below.

 

Total Shareholder

Return

    =     

Change in Stock Price + Dividends Paid

Beginning Stock Price

  

“Beginning Stock Price” means the average closing prices as reported on the New
York Stock Exchange (the “NYSE”) of one share of the Stock for the thirty
(30) trading days ending immediately prior to the first calendar day of the
Performance Period. “Ending Stock Price” means the price of one share of Stock
as determined at a particular date during the Performance Period. “Change in
Stock Price” means the difference between the Beginning Stock Price and the
Ending Stock Price. “Dividends Paid” means the total of all dividends paid on
one share of stock during the Performance Period, provided that dividends shall
be treated as though they are reinvested at the end of each calendar quarter.
The Company’s Total Shareholder Return will be calculated at the end of each of
the four fiscal quarters of the third fiscal year of the Performance Period and
a hypothetical payout calculated for each quarter. The results of the four
quarterly payouts will be averaged to determine the final payout for the
Performance Period.

In connection with the Total Shareholder Return determination (as described
above), the Company’s “Percentile Rank” shall be determined as follows:

 

Percentile

Rank

        Company Rank (from the bottom)       =    

 

Total number of companies in peer group

including the Company

 

“Company Rank” shall be determined by listing, from highest Total Shareholder
Return to lowest Total Shareholder Return, each company in the peer group
(including the Company) and counting up from the company with the lowest Total
Shareholder Return. The percent of Performance Units earned is determined based
on the following chart:

 

 

 

 

Company’s Percentile Rank

  

 

Percent of
Target Award    
Earned

 

 

 

 

90th

     200%            

70th

     150%            

50th

     100%            

25th

     50%            

Below 25th percentile and WGL dividend increases at least 9% over 3-year period

     25%            

Below 25th percentile and dividend test not met

     0%               

 

 

Interpolation shall be used to determine the percent of target award earned in
the event the Company’s Percentile Rank does not fall directly on one of the
ranks listed in the foregoing chart.



--------------------------------------------------------------------------------

3.        Change or Termination of Employment or Service: For purposes of this
Section 3, the term “Employer” means the Company or the Company’s subsidiary
that employs the Participant, or to which the Participant provides services, on
the effective date of the grant. Except as provided below, and subject to the
provisions of Section 4 relating to a Change of Control, a Participant is
eligible for payment of earned Performance Units, as specified in Section 2,
only if the Participant’s employment or service with the Employer continues
through the end of the Performance Period provided however that, a Participant
that is an employee of the Company will not be eligible for the payment of
earned Performance Units if the Participant has been demoted from the position
he or she held at the date of grant to a position that is below the management
level of “director”. Further, a Participant will not be eligible for payment of
earned Performance Units if he or she is suspended from employment with the
Employer as of the date of the end of the Performance Period.

Subject to the provisions of Section 4 of this Agreement, if a Participant
terminates employment or services with the Employer prior to the end of the
Performance Period for any reason, including voluntary or involuntary
termination, death, disability or retirement, the Human Resources Committee of
the Board of Directors of the Company (the “Committee”), in its sole discretion,
may determine that the Participant shall be eligible for that proportion of the
number of Performance Units earned under Section 2 for such Performance Period
that his or her number of full months of participation during the Performance
Period bears to the total number of months in the Performance Period. In the
event of the death of the Participant, the Participant’s designated beneficiary
or estate shall be entitled to the Performance Units under the same conditions
as would have been applicable to the Participant.

4.        Change of Control.  In the event of a Change of Control, as defined in
the Plan, the number of Performance Units shall vest pursuant to the terms of
the Company’s Change in Control Policy.

5.        Form and Timing of Payment for Performance Units.    Any Performance
Units earned at the end of the Performance Period will be paid out in cash.
Payment for any earned Performance Units shall be made to the Participant as
promptly as practicable following the close of the Performance Period.

6.        Tax Withholding.    The Company may deduct or withhold, or require the
Participant or the Participant’s beneficiary to remit to the Company or its
affiliates, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the award of Performance Units.

7.        Limitations on Transferability.  Except as otherwise provided by the
Plan or by the Committee, the Participant’s rights to Performance Units may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. The Participant’s
rights under an Award Agreement shall be exercisable during the Participant’s
lifetime only by the Participant or the Participant’s legal representative.



--------------------------------------------------------------------------------

8.        Beneficiary Designation.  The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under an Award Agreement is to be distributed in case of his
or her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

9.        No Right to Continued Employment or Service.  Neither the Plan nor an
Award Agreement shall be construed as giving the Participant or any employee or
any person the right to be retained in the employ or service of the Company or
any of its subsidiaries nor shall it interfere in any way with the right of the
Company or any of its subsidiaries to terminate the Participant’s employment or
service at any time.

10.      Successors and Assigns.      All obligations of the Company and any of
its subsidiaries under the Plan and an Award Agreement, with respect to an award
of Performance Units, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all of the business and/or assets of the
Company.

11.      Administration. Award Agreements and the rights of Participants are
subject to all the terms and conditions of the Plan, as the Plan may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and any Award Agreement, all of which shall be
binding upon the Participant. Any inconsistency between Award Agreements and the
Plan shall be resolved in favor of the Plan.

12.      Amendment and Termination of the Plan.  The Plan may be amended or
terminated by the Board of Directors of the Company without stockholder approval
unless the Board seeks to increase the number of shares of common stock subject
to the Plan or stockholder approved is required by law or regulation or under
the rules of any stock exchange or automated quotation system on which the
common stock is then listed or quoted. Stockholder approval will not be deemed
to be required under laws or regulations that condition favorable tax treatment
on such approval, although the Board may, in its discretion, seek stockholder
approval in any circumstances in which it deems such approval advisable.

13.      Severability.  If any portion of the Award Agreement or the terms and
conditions set forth in this document are declared invalid or unenforceable by a
court or governmental



--------------------------------------------------------------------------------

authority of competent jurisdiction, this shall not affect the validity or
enforceability of any remaining portion, which such remaining portion(s) shall
remain in full force and effect as if the Award Agreement and/or this document
had been agreed to with the invalid or unenforceable portion(s) eliminated.

14.      Miscellaneous. If the Performance Period ends on a non trading day, the
Performance Period will be deemed to end on the immediately preceding trading
day. If the day for any other action to be taken under this Agreement falls on a
non-business day for the Company, the period for taking such action will extend
through the Company’s next business day.

 

 

[Schedule 1 is the provided on the following page]



--------------------------------------------------------------------------------

Schedule 1

Peer Group

Consolidated Edison Inc.

Northeast Utilities

Centerpoint Energy Inc.

AGL Resources Inc.

Pepco Holdings Inc.

Integrys Energy Group Inc.

Atmos Energy Corp.

Vectren Corp.

Piedmont Natural Gas Co.

WGL Holdings Inc.

Southwest Gas Corp.

UIL Holdings Inc.

South Jersey Industries

New Jersey Resources

Northwestern Corp.

Laclede Group Inc.

MGE Energy Inc.

Northwest Natural Gas Co.

Chesapeake Utilities Corp.